Gilchrist, J.
The jury having found a verdict against the defendants, the case comes before us upon a motion in arrest of judgment for alleged defects in tbe indictment. One is tbat it sets forth no substantive crime known and recognized by tbe laws of tbe State, and another is tbat it is double, or multifarious in tbe charges which it contains. Under tbe last bead it may be remarked tbat tbe Bill of Bights was intended to protect tbe citizen against tbe consequences of being held to answer to accusations not distinctly and seasonably made known to him, and requires tbat be shall not be held to answer to any offence until tbe same is fully and plainly, substantially and formally, described to him.
Tbe indictment alleges tbat tbe defendants, selectmen and overseers of tbe poor of Exeter, and bound to provide for sick persons, unable to provide for themselves, knowing tbat Eleanor Moore was infected with a contagious disease called small-pox, on a day named, with force and arms unlawfully took her from tbe bouse of Oren Head, and carried her along tbe “ Great Boad,” so called, to tbe bouse of Mebitable Kelly, in Stratham, which ‘stood near tbe highway, and near other bouses tbat were inhabited, carrying her also by and near persons passing and repassing upon tbe Great Boad, and. against tbe consent of Mebitable Kelly, left tbe woman Moore at her bouse, sick and destitute, by reason of which moving and abandonment she soon after died.
Up to this point tbe count is somewhat direct; at least, if it stopped here, we might, in view of tbe grave aspect in which it exhibits tbe official acts of tbe defendants, decline to review very critically what is said of tbe Great Boad, and tbe citizens tbat were travelling upon it, or bad erected their dwellings by its side. But these doings and their very serious result are said in tbe indictment to have *402been to the great and manifest danger of infecting the people with small-pox; such, at least, as had not already-had it — for to these the mischief is limited — and to the evil and pernicious example of all other persons in like cases offending.
This conclusion of the indictment connects itself with its previous averments concerning the Great Road and the dwellings upon it, and near the house of Mehitable Kelly, and the persons who were passing upon the road while the selectmen were conveying the diseased woman to her house; and we are impelled to the inference that something more is comprised in the indictment than a specification of the wrong to the party who was the greatest sufferer. But whether that wrong was any other than the danger to the public health, or whether a glance was intended to the particular case of Mehitable Kelly, whose house appears to have been somewhat capriciously chosen as the scene of this multifarious, official misdemeanor, does not certainly appear. The act is said to have been against the will and consent of Mehitable Kelly, and against the peace and dignity of the State, and was certainly, in the bald and unqualified description which the indictment gives of it, a very unjustifiable invasion of her- dwelling-house.
"We therefore think that the varied aspect in which the proceeding of these defendants is represented in the indictment, is such as to render it difficult to determine what particular offence they are legally charged with, and that therefore that paper fails to describe to them any offence so plainly and fully as is demanded by the fifteenth section of the Bill of Rights.

Judgment arrested.